NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



BENJAMIN PRESS,                    )
                                   )
              Appellant,           )
                                   )
v.                                 )            Case No. 2D18-963
                                   )
NPC INTERNATIONAL, INC., a For     )
Profit Corporation, and RIDGE ROAD )
CENTER, LLC,                       )
                                   )
              Appellees.           )
___________________________________)

Opinion filed March 6, 2019.

Appeal from the Circuit Court for Pasco
County; Declan P. Mansfield, Judge.

Luca G. Esposito and Chase P. Florin of
Florin Roebig, P.A., Palm Harbor, for
Appellant.

Dorothy Venable DiFiore and Karen M.
Shimonsky of Quintairos, Prieto, Wood &
Boyer, P.A., Tampa, for Appellee NPC
International, Inc.

No appearance for remaining Appellee.


PER CURIAM.

             Affirmed.


CASANUEVA, SILBERMAN, and MORRIS, JJ., Concur.